DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment, filed 11/23/2022, has been entered. Claims 1-6 and 8-17 are pending with claim 7 being currently cancelled, claim 17 being currently added, and claims 10-16 being withdrawn from consideration. Claims 1-6, 8-9, and 17 are being currently examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 17 recites “wherein the mining or construction vehicle is a drill rig and the hydraulic device is a hydraulic percussive drilling machine”. However, claim 1, line 5, already recites that the hydraulic device is a hydraulic percussive drilling machine. Claim 17 is being examined as adding that the mining or construction vehicle is a drill rig which is found to be disclosed by the cited art as discussed below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe et al (US 594143) in view of Phillips (US 3800664), in view of Wireman (US 20050258295), and in view of Taillon (WO 2018184105 - citing from US counterpart US 20210285571 for ease of citing). 
Regarding claim 1: McCabe discloses an extendable boom 82 comprising at least a first and a second telescopic section 174, 178, 182 extending in a longitudinal direction, that the first telescopic section is arranged to be connected to a mining or construction vehicle 10, 1003 and that a hydraulic device 84 is arranged to be connected to a mounting device in connection to a free end of the second telescopic section (Figs. 1, 3, 5; col. 6, lines 58-60; col. 15, line 33 - col. 16, line 51; col. 17, lines 1-15). McCabe does not explicitly disclose that the hydraulic device is a hydraulic percussive drilling machine. Phillips discloses that a hydraulic device can be a hydraulic percussive drilling machine (col. 1, lines 3-30). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the machine of McCabe to use a hydraulic percussive drilling machine as taught by Phillips. As McCabe discloses that other types of motors can be attached as desired to the drill column, that any type of a motor may be attached to the drill column and may be powered hydraulically, by compressed air, or even electrically, if desired, that the use of such motors and their attachment to the drill column 84 are well known by those having ordinary skill in the art, and as Phillips discloses a specific hydraulic percussive device, it would have been within routine skill to have selected a specific drilling configuration from a finite selection of well-known configuration. Such a selection, configuration, or such a simple substitution would have been predictable with a reasonable expectation of success. 
McCabe is silent regarding hydraulic lines powering the extendable boom or the hydraulic device and thus does not explicitly disclose that at least one hydraulic conduit for supply of hydraulic fluid to the hydraulic device connected to the mounting device is arranged inside the extendable boom. However, McCabe does discuss hydraulic conduits arranged inside other extendable components (Fig. 2; col. 10, lines 10-67). Wireman explicitly discloses that at least one hydraulic conduit for supply of hydraulic fluid to a hydraulic device connected to a mounting device is arranged inside an extendable boom (Figs. 1, 2; [0010], [0016]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the machine of McCabe, as modified by Phillips, so that at least one hydraulic conduit for supply of hydraulic fluid to a hydraulic device connected to a mounting device is arranged inside an extendable boom, as taught by Wireman, so as to substantially prevent contact and damage to hydraulic hoses from outside sources during operation. 
McCabe, as modified by Phillips and Wireman, does not explicitly disclose that in order to allow the at least one hydraulic conduit to rotate with a rotation of a rotation device, a swivel arrangement is arranged. Taillon discloses that in order to allow the at least one hydraulic conduit to rotate with a rotation of a rotation device, a swivel arrangement 10 is arranged (Figs. 1-3; [0005], [0073]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the machine of McCabe, as modified by Phillips and Wireman, so that in order to allow the at least one hydraulic conduit to rotate with a rotation of a rotation device, a swivel arrangement is arranged, as taught by Taillon, so that the hydraulic lines can be supported and can rotate and move in response to torsional and/or other forces applied on the lines during operation. 
Regarding claim 2: McCabe discloses that a hydraulic cylinder is arranged inside the extendable boom (Figs. 1, 2; [0010], [0016]). 
Regarding claim 4: McCabe, as modified by Phillips, Wireman, and Taillon, discloses that the at least one hydraulic conduit is arranged through the free end of the second telescopic section of the extendable boom (Wireman - Figs. 1, 2; [0010], [0016]). 
Regarding claim 5: McCabe, as modified by Phillips, Wireman, and Taillon, discloses that the at least one hydraulic conduit extends substantially in parallel with the extendable boom in the longitudinal direction out from the free end of the second telescopic section of the extendable boom (Wireman - Figs. 1, 2; [0010], [0016]). 
Regarding claim 8: McCabe, as modified by Phillips, Wireman, and Taillon, discloses that the hydraulic percussive drilling machine comprises a percussive unit and that a first hydraulic conduit is arranged to supply the percussive unit with hydraulic fluid (Phillips - col. 1, lines 3-30). 
Regarding claim 17: McCabe, as modified by Phillips, Wireman, and Taillon, discloses that the mining or construction vehicle is a drill rig and the hydraulic device is a hydraulic percussive drilling machine (see above; McCabe - Fig. 1; title, abstr.; col. 1, lines 6-13; Phillips - col. 1, lines 3-30).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McCabe et al (US 594143), Phillips (US 3800664), Wireman (US 20050258295), and Taillon (WO 2018184105 - citing from US counterpart US 20210285571 for ease of citing), as applied to claim 1 above, and further in view of Short (US 3664527). 
McCabe, Phillips, Wireman, and Taillon disclose the invention substantially as claimed and as discussed above.  
Regarding claim 6: McCabe, as modified by Phillips, Wireman, and Taillon, does not explicitly disclose that the at least one hydraulic conduit for supply to the hydraulic device is telescopically extendable. Short discloses that the at least one hydraulic conduit 120 for supply to a hydraulic device 10, 76 can be telescopically extendable (Fig. 7). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the machine of McCabe, as modified by Phillips, Wireman, and Taillon, so that at least one hydraulic conduit for supply to the hydraulic device is telescopically extendable as taught by Short. As McCabe, Phillips, Wireman, Taillon, and Short disclose a need for hydraulic fluid to power associated device and as Short discloses a specific configuration of the hydraulic conduits (telescopic), it would have been within routine skill to have selected a specific conduit configuration from a finite selection of well-known conduit configurations. Such a selection and configuration would have been predictable with a reasonable expectation of success. 
Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicants’ amendments and arguments, filed 11/23/2022, with respect to the previous rejections of claims 1-6 and 8 have been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein.
Applicants’ arguments, directed to claims 1-6, 8-9, and 17 are moot because the arguments do not apply to any of the reference combinations being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
12/7/2022